October 16, 1969


Honorable Ray A. Fowler, Secretary
Coordinating Board
Texas College and University System
Sam Houston Office Building
Austin, Texas

                                 Opinion No. M-491

                                 Re: Construction of Section
                                     5,1.072(hJ,Texas Education Code,
                                     concerning adoption of
                                     resolutions by the govern'ing
                                     board of a junior college
                                     district.
Dear Mr. Fowler:

     By your recent letter to this office you have requested
an opinion on the following:
          II....Whether the governing board of a public
     junior college district is empowered to adopt a
     resolution, as provided by Subsection (h) Section
     51.072 of Subchapter E of House Bill NO. 534, 61s.t
     Legislature, Regular Session, 1969, allowing it to
     continue to act and proceed by resolutions or
     orders passed by the affirmative vote of a majority
     of a quorum of said governing board, rather than by
     the affirmative vote of a majority  of all members
     of said governing board, as provided in Subsection (d)
     of the aforementioned act."




                        -2340-
                                                           .




Honorable Ray A. Fowler, page 2 (M-491)


     You have further informed this office that the junior
college board that prompted the question was a junior college
formed with boundaries coterminous with an independent school
district and commonly referred to as a Junior College District,
and that after its formation the management, control and opera-
tion was vested in a separate board of trustees.

     Upon the formation of a Junior College District, the Board
of Trustees are governed by Article 281511, Section 5, Vernon's
Civil Statutes, which provides:

         "The Board of Trustees of Junior College Dis-
    tricts shall be governed in the establishment,
    management and control of the Junior College by
    the General Law governing the establishment, manage-
    ment and control of Independent School Districts,
    insofar as the General Law is applicable."
    (Emphasis added.)

     The general law governing the board of trustees of independ-
ent school districts is found in Article 2779, Vernon's Civil
Statutes, which provides:

          "Said trustees shall meet within twenty days
     after the election, or as soon thereafter as
     possible, for the purpose of organizing. & majority
     of said board shall constitute a quorum to do business
     ...' (Emphasis added.)

     In accordance with Section 51.072(h), H.B.   534, Acts 61st
Legislature, R.S. 1969, Ch. 889, p. 2709 (Texas   Education Code),
a junior college board of trustees has passed a   resolution
electing to be governed under the provisions of   Article 2279,
V.C.S., in carrying on its business.

     The Texas Education Code provides for the governing boards
of junior college districts and also enumerates the authority
of these boards. Subchapter E of House Bill 534, supra.




                       -2341-
Honorable Ray A. Fowler. Page 3 (M-491)


     Section 51.071 of the Code does not change the board of
a junior college district which is managed by, or is under the
management of, a governing board of an independent school dis-
trict or a city school district.

     Section 51.072(a) of the Code provides for the governing
bodies and also enumerates the authority of junior college
district boards other than those covered by Section 51.071.

     Section 51.072(d) of the Code provides:
           II
            . ..Said board shall act and proceed by and
     through resolutions or orders adopted or passed
     by the board and the affirmative vote of a
     majority of all members of the board shall be re-
     quired to adopt or pass a resolution or order,
     and the board shall adopt such rules, regulations,
     and bylaws as it deems advisable, not inconsistent
     with this section." (Emphasis added.)

     Section 51.072(h) of the Code provides:

          "Notwithstanding anything in this code to
    the contrary, the provisions of all or any part
    of the laws of this state in effect immediately
    prior to the effective date of this act and re-
    latinq to the name of any junior college district
    or the name of its qoverninq board, or to the
    number of members of its qoverninq board, or the
    procedures and times of electinq or choosinq said
    members, shall remain in effect under the following
    conditions.   If, at any time before the effective
    date of this act (but not thereafter), the governing
    board of any junior college district shall specify
    by resolution or order the particular provisions of
    the aforesaid laws applicable to it which it desires
    to remain in effect, then such particular provisions
    shall continue to apply to,said board and its dis-
    trict: provided that at any time thereafter the
    governing board may make this section in its entirety




                        - 2342-
Honorable Ray A. Fowler, page 4 (M-491)


    applicable to it and its district by appropriate
    resolution or order, and thereby permanently cancel
    the effect of the aforesaid particular provisions of
    other laws. All resolutions and orders permitted
    by this section shall be filed immediately with the
    Coordinating Board, Texas College and University
    System." (Emphasis added.)

     By ,complying with the provisions of Section 51.072(h),
supra, junior college districts were authorized to pass resolu-
tions relating only to the name of the college, the name of the
governing board, and the procedure and time for electing its
members. We find no provision whereby the board of trustees
of a junior college district, operating under the provision
of Section 51.072, supra, may elect to operate under a former
statute relating to the number of votes necessary to adopt
resolutions.  This matter falls clearly within the purview
of Section 51.072(d), supra.

     From a careful analysis of the above statutes it is the
opinion of this office that resolutions passed by junior
college district board of trustees, other than those governed
and managed by independent school district boards, must be
by the affirmative vote of a majority of all members of the
board.

                            SUMMARY

               Resolutions of junior college district
          board of trustees operating under the pro-
          visions of Section 51.072, Texas Education
          Code, must be adopted by the affirmative
          vote of a majority of all members of the
          board.

                                      Very(truly yours,




                       -   2343-
 .    *




Honorable Ray A. Fowler, page 5 (M-491)



Prepared by Gordon C. Cass
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Ray McGregor
David Longoria
Ivan Williams
Neil Williams

MEADE F. GRIFFIN
Staff Legal Assistant

HAWTHORNE PHILLIPS
Executive Assistant

NOLA WHITE
First Assistant




                        -   2344-